Case 3:19-mc-80005-SK Document 26 Filed 08/19/19 Page 1 of 1

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT TRANSCRIPT ORDER COURT USE ONLY
NORTHERN DISTRICT OF CALIFORNIA Please use one form per court reporter. DUE DATE:
CAND 435 CJA counsel please use Form C/A24
CCAD Bey Ot (2018) Please read instructions on next page.
a. CONTACT PERSON FOR THIS ORDER 2a. CONTACT PHONE NUMBER 3a. CONTACT EMAIL ADDRESS
Mark O'Donnell (410) 258-3900 jwtransition@gmail.com
1b. ATTORNEY NAME (if different) 2b. ATTORNEY PHONE NUMBER 3b. ATTORNEY EMAIL ADDRESS
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE) 5. CASE NAME 6. CASE NUMBER
7835 Wendover Avenue DMCA Subpoena to Reddit, Inc. 3:19-mc-80005-S
Baltimore Maryland 21234

 

 

8. THIS TRANSCRIPT ORDER IS FOR:

 

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)—> (1 FTR O APPEAL O CRIMINAL C1 In forma pauperis (NOTE: Court order for transcripts must be attached)
Katherine Sullivan CONON-APPEAL = CIVIL CJA: Do not use this form: use Form CJA24.

 

 

 

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. _ HEARING(S) (OR PORTIONS OF HEARINGS) a. ee eta va shal c. DELIVERY TYPE (Choose one per line)
DATE farted ye - Hrequesinens thant hea, a : poy PAPER _—o _ poenly 14-Day gt hy 3-DAY he ‘cre REALTIME

08/01/2019 JD Mc o © O O O O © Oo O O @ O
O O O O O10 8 0878 © o 8 @
o O © O O Oo O O oO © O o
O O O O O O O C O O © O
o Oo Oo Oo Oo O © © Oo O Oo O
© O Oo O Oo O O © Oo o Oo Oo

10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:

Would you be able to quote us for 3 Day, 14 Day and Ordinary 30-Day please

ORDER & CERTIFICATION (11. & 12.) By signing below, | certify that | will pay all charges (deposit plus additional). 12. DATE

11. SIGNATURE

08/02/2019

 

 

 

 

 

 

 

 

 

 
